     Case 2:18-cr-00151 Document 195 Filed 05/15/19 Page 1 of 1 PageID #: 5834



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON



UNITED STATES OF AMERICA


v.                                              CRIMINAL NO. 2:18-00151

MUHAMMED SAMER NASHER-ALNEAM,
M.D.


                                    O R D E R

              At the trial in this matter certain exhibits were

admitted.      Because those exhibits contain confidential

information, they are to be filed under SEAL.                  The court hereby

DIRECTS the Clerk to file government exhibit numbers 4 through

22, 32, 35 through 43, 45 through 50, 59 through 71, 88, 89, 93,

94 and 99 under seal.

           The Clerk is directed to send a copy of this Order to

counsel of record, the United States Marshal for the Southern

District of West Virginia and the Probation Office of this Court.

           IT IS SO ORDERED this 15th day of May, 2019.

                                      ENTER:


                                      David A. Faber
                                      Senior United States District Judge
